Title: To Thomas Jefferson from Benjamin Galloway, 5 January 1804
From: Galloway, Benjamin
To: Jefferson, Thomas


                  
                     Sir.
                     Hagers Town Jan 5th 1804.
                  
                  The foregoing is a Copy of the Impeachment which I presented to the General Assembly of Maryland in conformity to my promise made last Summer to Luther Martin. If He was not a graceless Chap he would feel most sensibly: but He is—. I am Sir with perfect Esteem & Regard 
                  Yr obt Servt
                  
                     Ben Galloway 
                  
               